Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/10/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because ref of Lowstuter (incorrect US Pub #).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Election/Restriction
During a telephone conversation with Justin Saur on 1/27/2021 a provisional election was made without traverse to prosecute the invention of a device/system pertaining to claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Method claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a device/system, classified in CPC F24S90/00.
II. Claims 19-20, drawn to a method, classified in CPC F16K11/20.

Inventions  II and  I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, method claims recirculates its refrigerant in its piping network through the solar cell chambers follows differently than the device/system claim configuration which does not recite recirculate its refrigerant.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction was not done.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Objections
Claim 10 recites the limitation "the condenser" in line 6.  There is insufficient antecedent basis for this limitation in the claim.	

				Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 102 (a1)/(a2) as being anticipated by US Pub 20120204587 A1 of Zamir. 
Regarding Claim 1 , Zamir shows all the claimed elements including a thermal cell panel system for heating and coding using a refrigerant (Abstract), the system comprising: a plurality of solar thermal cell chambers (solar collectors 32, Figs. 1,2, and 5; paras. [0052] and [0070]; the system includes a plurality of solar thermal collectors 32a, 32b, which are chambers defined by the enclosure 44, as shown in Fig, 2); a piping network for a flow of the refrigerant through the plurality of solar thermal cell chambers (solar coil 42, Figs. 1.2 and 5; paras, [0054]-[0055] and [0075], [0077]: solar coils 42 are pipes running through the solar collectors 32, and the solar coils 42 are "a refrigerant-carrying conduit"), the piping network having, an inlet and outlet to each solar thermal call chamber (Fig, 2 shows that the solar coil 42, i.e., this piping network, has an inlet and outlet to each solar cell); and a compressor having a motor coupled to a variable frequency drive (‘VFD') (compressor 30, Figs. 1 and 5; Paras. [0052]-[0053j; compressor 30 includes "a variable-frequency drive which is designed to vary the speed 
7.	Regarding Claim 10, Zamir shows the thermal cell panel system for heating and cooling using a refrigerant of claim 1, further comprising; a condenser coil coupled to the piping network downstream of the plurality of solar thermal cell chambers (condenser coil 48, Para. f0062];: Figs, 1 and 2; as shown in Fig. 1, the condenser 16 is positioned to receive refrigerant from the solar collector 32 at the inlet 52); and an evaporator coil coupled to the piping network downstream of the condenser coil and upstream of the compressor (evaporator coil 22, Para. [0051]; Figs. 1, and 5; as shown in Fig, 1, evaporator coil 22 receives the refrigerant from the: condenser via entrance 26 and the- "compressor unit 14 is disposed downstream of the evaporator unit 12, such that It receives refrigerant in a gaseous state therefrom"). Here the examiner is . 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zamir in view of CN 201607039 of Yunji (FOR, IDS).
11.	Regarding Claim 3, Zamir discloses the thermal cell panel system for heating and cooling using a refrigerant of claim 1, wherein the piping network comprises pipes; through each of the thermal cell chambers (solar coil 42, Figs. 1,2 and 5; Paras [0054,-0055 and 0076-0077; solar coils 42 are pipes running through the solar collectors 32, and as can be seen in Fig. 5, the coils 42 run through-all of the collectors 32a, 32b).

12.	Regarding Claim 4, modified Zamir discloses the thermal ceil panel system for heating and cooling using a refrigerant of claim 3, Zamir fails to explicitly disclose wherein the pipes and the heat sink aluminum sleeves are coated with a thermal absorbing material. Yunji teaches a thermal cell panel system for heating and cooling using a refrigerant (Para. [0011]) wherein the pipes and the heat sink aluminum sleeves are coated with a thermal absorbing material (Para. [0047]; Fig. 3; the solar collector includes a spiral heat collecting pipe 26 which may include “an aluminum, metal tube coated with a heat absorbing material). It would have been, obvious, to one of ordinary skill in the art at the time of the invention to modify Zamir with the teaching of Yunji for the purpose of providing a thermally absorbing material so as to increase the heat absorption anti conduction from the environment to the refrigerant, thus providing even more heat for the heating anti cooling operations.
13.	Regarding Claim 7, Zamir discloses the thermal cell panel system for heating and cooling using a refrigerant of claim 1. Zamir fails to explicitly disclose wherein each of 
14.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being patentable over Zamir in view of US Pub 20080257335 A1 of Lowstuter.
15.	Regarding claim 5, Zamir discloses the thermal cell panel system for heating and coding using a refrigerant of claim 1, Zamir fails to explicitly disclose wherein each of the solar thermal cell chambers is insulated and has an interior surface coated with a reflective material. Lowstuter teaches a thermal cell panel (Abstract) wherein each of the solar thermal cell chambers is insulated (bottom sheet 32, Figs. 1A-E; para 0032-0033), the bottom sheet 32 in the solar collector 12, i.e. the solar thermal cell chamber, is "insulation seated on-the bottom wall 22 of the enclosure} and has, an interior surface coated with a reflective material (reflector 54, Figs. 1A-E: paras, 0034-00353); reflectors 54 are panels with a reflective outer face, i.e., coated with a reflective material, that are positioned within the enclosure under the refrigerant carrying: tubes 78). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 
16.	Regarding Claim 6, Zamir discloses the thermal cell panel system for heating and cooling using a refrigerant of Claim 1. Zamir fails to explicitly disclose wherein each of the solar thermal cell chambers has a U-shaped bottom portion to reflect solar energy to the pipes. Lowstuter teaches a thermal cell panel (Abstract) wherein each of the, solar thermal cell chambers has a U-shaped bottom portion to .reflect solar energy to the pipes (reflector 54, Figs. 1A-F.: paras. [0034j-j0035] and [0044]; reflectors 54 have a “parabolic transverse cross-section," ire., U-shaped, and they reflect heat: to the tubes 78 positioned above them). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zamir with the teaching of Lowstuter for the purpose of providing a reflective surface that is U-shaped so that the heat is reflected towards the tubes carrying the refrigerant to ensure as much heat as possible is provided to the refrigerant.
17.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zamir in view of WO 2017211351 A of Michael et (same as US Pub 20190219315 A1).  
Zamir discloses the thermal call panel system for heating and cooling using a refrigerant of Claim 1, further comprising  an inlet valve in fluid communication with inlet (18, Fig. 5; paras, [0063]); configured to selectively: open: and close the flow of refrigerant through a respective solar thermal ceil chamber in response, to a pressure of the refrigerant 
	Zamir does not disclose a plurality of pressure valves with each inlet. Michael in fig 3 explicitly discloses two pressure valves at inlet (11 and  31 are pressure valves, one at each heat exchanger 5, 7 at its  inlet, fig 3, para 0053 of US pub, claim 1 and 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zamir with the teaching of Michael to provide such plurality of pressure vales at the inlet of the solar cell so as to be operated by the controlled accordingly in each inlet line.   
18.	Claim 11 is rejected under 35 U.S.C. 103 as being patentable over Zamir (D1 of ISR/IDS) in view of JP 2004-85062 A of SHOWA Denko KK, an FOR in IDS, henceforth “Showa Denko”). 
19.	Regarding (Independent) claim 11, Zamir discloses a solar thermal cell chamber for heating and cooling using a refrigerant (Abstract), the solar thermal cell chamber -comprising: a housing (enclosure 44, Para. [0055]; Fig. 2; enclosure 44 is a housing 
Zamir fails to explicitly disclose a heat sink aluminum sleeve over the piping within the housing. Showa Denko teaches a solar thermal cell, chamber tor housing and cooling using a refrigerant (Para. [0012]) a beat sink aluminum sleeve over the piping within the housing (outer tube 8, Para. [0028]; Figs. 1 and 2; the inner tube 7 receives the heat conducting medium, i.e., the, refrigerant, via through-bole 12, and outer tube: 6 is made of aluminum and within the housing 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zamir in view of Showa Denko for the purpose of providing an outer tubing made of aluminum so that the heat .
20.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zamir in view of  Showa Denko as applied to claim 11 above, and further in view of WO 2017211351 A of Michael et (same as US Pub 201902119315 A1). Modified Zamir discloses the solar thermal cell chamber for healing and cooling using a refrigerant of Claim 11, further comprising an inlet valve in fluid communication with inlet (18, Fig. 5; paras, [0063]); configured to selectively: open: and close the flow of refrigerant through a respective solar thermal ceil chamber in response, to a pressure of the refrigerant within the respective solar thermal cell chamber (in regards to “configured to selectively open and close the row of refrigerant through a, respective solar thermal ceil chamber in response to a pressure of the refrigerant within the respective solar thermal ceil chamber" a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. if the prior art is capable of performing the intended use, it meets the claim. In this case, valve is structurally capable of opening and closing the flow to a respective solar thermal cell, as discussed in Para, [0063], and is capable of doing so in response to pressure of the refrigerant in the solar collector since the pressure is monitored). 
	Zamir does not disclose a plurality of pressure valves with each inlet line. Michael in fig 3 explicitly discloses two pressure valves at inlet (11 and  31 are pressure valves, one at each heat exchanger 5, 7 at its  inlet, fig 3, para 0053 of US pub, claim 1 and 3).  .   
19.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zamir in view of  Showa Denko as applied to claim 11 above, and further in view of Yunji.
20.	Regarding claim 13, modified Zamir discloses the solar thermal cell chamber for heating and cooling using a refrigerant of Claim 11. Zamir or Showa Denko fails to explicitly disclose wherein the pipes end the heat sink aluminum sleeves are, coated with a thermal absorbing material.
Yunji teaches a thermal cell panel system for heating and cooling using a refrigerant (Para. [0011]) wherein the pipes and the heatsink aluminum sleeves are coated with a thermal absorbing material (Para. [0047]; Pig, 3: the solar collector includes a spiral heat collecting pipe 26 which may include "an aluminum metal tube coated with a heat absorbing material), it would have been obvious to one of ordinary skill In the art at the time of the invention to modify Zamir with the teaching of Yunji for the purpose of providing a thermally absorbing material so as to increase the heat absorption and conduction from the environment to the refrigerant, thus providing even more heat for the heating and cooling operations.
21.	Regarding claim 16, modified Zamir discloses the solar thermal cell chamber for heating and cooling using a refrigerant of Claim 11. Zamir or Showa Denko fails to 
Yunji teaches a thermal cell pane: system for heating and cooling (Para. 0011), wherein the housing has tempered glass secured over a top portion to retain heat therein (Fig. 4; Para. [0047); a tempered glass plate 21 is secured over the top of each solar collector to retain heat therein). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zamir with the teaching of Yunji for the purpose of securing a tempered glass plate: over the top of the solar collector set.as to allow solar energy to enter the enclosure and then better retain the heat In the enclosure, thus providing as much beat as possible to the refrigerant for heating and cooling operations.
22.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zamir in view of  Showa Denko as applied to claim 11 above, and further in view of Lowstuter (US Pub 20080257335).
23.	Regarding claim 14, modified Zamir discloses the solar thermal cell chamber for heating and coaling using a refrigerant of Claim 11, Zamir or Showa Denko fails to explicitly disclose wherein the housing is insulated and has an interior surface coated with a reflective material. Lowstuter teaches a thermal cell panel (Abstract) wherein the housing is insulated (bottom sheet 32, Figs. 1A-E; Paras, [0032-0033], the bottom sheet 32 in the solar collector 12, i.e., the solar thermal ceil chamber, is "insulation seated on the bottom wall 22 of the enclosure") and has an Interior surface coated with a reflective material (reflector 54, Figs. 1 A-E; Paras. [0034-0035]; reflectors 54 are panels with a reflective, outer face, i.e. coated with a reflective materiel, that are positioned within 
24.	Regarding claim 15, modified Zamir discloses the solar thermal cell chamber for heating and cooling using a refrigerant of Claim 11. Zamir falls to explicitly disclose wherein the housing has a U-shaped bottom portion to reflect solar energy to the piping. Lowstuter teaches a thermal cell panel (Abstract) wherein the housing has a U-shaped bottom portion to reflect solar energy to the piping (reflector 54, Figs. 1A-E; Paras, [0034-0035] and [0044]; reflectors 54 have a "parabolic transverse cross-section,’' i.e„ U-shaped, and they reflect heat to the-tubas 78 positioned above them). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zamir with the teaching of Lowstuter for the purpose of providing a reflective surface that is U-shaped so that the .heat is reflected towards the tubes carrying the refrigerant to ensure as much heat as possible is provided to the refrigerant.
25.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zamir in view of  Showa Denko as applied to claim 11 above, and further in view of  US Pub 20120117986 A1 of Hammond. Modified Zamir discloses the solar thermal cell chamber for heating and cooling using a refrigerant of Claim 11, but Zamir fails to explicitly disclose wherein the piping comprises copper piping. Hammond teaches a solar thermal cell chamber for heating and cooling using a refrigerant (Abstract) wherein the piping .

Allowable Subject Matter
26.	Claims 2, 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
27.	The prior art made of record and not relied upon (listed in form 892) is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        





/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762